Citation Nr: 1528261	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-13 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for additional disabilities due to a colonoscopy performed on August 21, 2008, at the VA Medical Center (VAMC) in Sacramento, California.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1959 to July 1963 and from October 1963 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In March 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of service connection for a back condition, secondary to the service-connected bilateral foot disability, service connection for sciatica, and service connection for depression, secondary to the service-connected tinnitus and service-connected bilateral foot disability, have been raised by the record in a March 2015 Application for Disability Compensation and Related Compensation Benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The evidence of record demonstrates that additional disabilities were incurred as a result of a VA colonoscopy performed on August 21, 2008.

2.  A psychiatric condition, including depression was not actually caused by the VA colonoscopy performed on August 21, 2008.
3.  Iatrogenic colon perforation and chronic bowel syndrome were actually caused by the VA colonoscopy performed on August 21, 2008.

4.  The competent evidence shows that the Veteran's iatrogenic colon perforation and chronic bowel syndrome were not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.

5.  Prior to the August 21, 2008, VA colonoscopy, the Veteran was informed about the specific risk of colon perforation. 

6.  The additional disability of iatrogenic colon perforation and chronic bowel syndrome were a foreseeable risk of the August 21, 2008, VA colonoscopy.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for iatrogenic colon perforation as a result of the August 21, 2008, VA colonoscopy, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2014).  The VCAA applies to the instant claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in October 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in January 2009, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  The Veteran was also afforded a VA addendum medical opinion in August 2009, which involved a review of the claims file and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

In March 2015, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned AVLJ clarified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

The Veteran seeks compensation benefits for additional disabilities pursuant to 38 U.S.C.A. § 1151 as a result of a colonoscopy performed on August 21, 2008, at the VAMC in Sacramento, California.  The Veteran testified that he was discharged after reporting intense pain in the recovery room following his colonoscopy.  He was told that the pain was caused by air and could be relieved by elevating his lower torso at home.  When the pain did not improve, the Veteran drove himself to the emergency room where he underwent emergency surgery to repair his perforated colon.

VA regulations codifying the requirements for claims requesting benefits under 38 U.S.C.A. § 1151(a) filed on or after October 1, 1997, became effective September 2, 2004.  69 Fed. Reg. 46,426 (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361).  A review of the record reveals that the Veteran's claim for compensation was received in February 2009; therefore, the revised regulations apply to the Veteran's appeal.

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if:  (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, such as in emergency situations.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011). 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2). 

Finally, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Initially, the Board notes that the record confirms that the Veteran did undergo a colonoscopy at the VAMC on August 21, 2008.  VA progress notes reflect that the Veteran provided informed consent for the colonoscopy and acknowledged the risks of bleeding and bowel perforation as a result of the procedure.  On August 25, 2008, the Veteran underwent a surgical procedure at the VAMC to repair his perforated colon.  The Veteran, again, provided informed consent for the procedure.

The Board will begin by addressing the first requirement of a 38 U.S.C.A. § 1151 claim - an additional disability.  38 C.F.R. § 3.361(b).  The August 25, 2008, VA surgical report reflects that the Veteran sustained an iatrogenic colon perforation of the cecum.  Similarly, the January 2009 VA examiner, following a physical examination of the Veteran diagnosed residuals of iatrogenic colon perforation that limit his ability to lift or bend.  The VA examiner specifically noted that the Veteran did not have a psychiatric condition due to the complications from his colonoscopy.  An April 2010 letter from Dr. A. H. identified residuals of iatrogenic colon perforation, including chronic bowel syndrome and major depressive disorder as additional disabilities.  He elaborated that the Veteran's major depressive disorder was a result of being unemployed.  Thus, the Board finds that the first requirement of an additional disability has been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361(b).

The Board will now address the second requirement of a 38 U.S.C.A. § 1151 claim - an additional disability caused by VA treatment.  38 C.F.R. § 3.361(c).  The Board concedes that the Veteran's additional disability of residuals of iatrogenic colon perforation, including chronic bowel syndrome was incurred as a result of the VA colonoscopy.  However, the Board finds that the Veteran's major depressive disorder was not caused by VA treatment.  

With regard to the Veteran's major depressive disorder, the January 2009 VA examiner reported that the Veteran claimed he had no psychiatric condition due to complications from his colonoscopy.  

In February 2010, Dr. M. S. stated that the Veteran had an abusive childhood and described himself as solitary and without significant friendships.  The Veteran reported that he had experienced anxiety and panic attacks wondering if death is imminent and that he was depressed most of the time and became unable to work.  Dr. M. S. elaborated that the Veteran may have experienced episodes of alcohol abuse and that he may be bothered by the feeling that he is socially unattractive and inferior since his colonoscopy.  In April 2010, Dr. A. H. commented that the Veteran's anxiety, stress, and depression were a result of his inability to hold a job as a laborer.  

The Board finds the Veteran's statements regarding anxiety and panic attacks after his colonoscopy not credible as his statements have been inconsistent.  He denied having psychiatric problems during his January 2009 VA examination.  While the Board acknowledges that the Veteran may be depressed as a result of his unemployment, to say that his major depressive disorder was actually caused by his colonoscopy is outside the scope of actual causation.  

As the actual causation prong of the regulations has been satisfied with regard to residuals associated with the veteran's perforated colon, the Board will now address the proximate causation prong.  As previously stated, the first prong of proximate causation is satisfied if:  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (e.g., negligence); or, (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  The Board will address negligence in this section.

The Board finds that the Veteran's iatrogenic colon perforation was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care.  Id.

In August 2009 the RO obtained an opinion to address whether the Veteran's iatrogenic colon perforation was the result of carelessness, negligence, lack of proper skill, error in judgment on the part of VA, or an event not reasonably foreseeable.  After reviewing the Veteran's file, the VA examiner opined that there was no evidence of carelessness, negligence, lack of proper skill, or error in judgment.  He elaborated that colon perforation was an anticipated and recognized possible complication, which was explained to the Veteran prior to the colonoscopy.  The VA examiner explained that the endoscopist used appropriate technique to reduce the risk of perforation by elevating the polyp with an injection of a mixture of ink and saline prior to its resection and by cautery of the resection base.  Additionally, 20 watts of coagulation current were used, which was within the manufacture's limits for use.  The VA examiner continued that the possibility of the perforation that occurred was anticipated and appropriate measures were taken to reduce the likelihood of colon perforation.  Furthermore, the Veteran was appropriately instructed to return if he had any adverse symptoms.  When he returned he received prompt and appropriate surgical care to repair his perforation.  The VA examiner concluded that the Veteran's medical treatment was within the standard of care as the risk of perforation was outweighed by the medical need to screen for colon cancer.

In the February 2010 "Veteran Psychological Disability Evaluation", Dr. M. S. concluded that the Veteran underwent a "medical erroneous colonoscopy", but provided no comment on the actual techniques employed during the Veteran's colonoscopy. 

In his April 2010 opinion, Dr. A. H. commented that, "[t]his type of procedure is benign and should not be done by physicians who are not well trained and there is no excuse for penetration of the intestine in such an everyday procedure." 

In weighing the three opinions of record, the Board finds the August 2009 opinion more probative than the February 2010 opinion submitted by Dr. M. S. and the April 2010 opinion submitted by Dr. A. H.  The VA opinion provides a thorough rationale for why VA demonstrated the appropriate standard of care by specifically commenting on the techniques employed during the colonoscopy.  The opinions by Dr. A. H. and Dr. M. S. are conclusory and provide no rationale for their findings of negligence.  They provided no comment on the actual events that transpired during the Veteran's colonoscopy.  Therefore, the Board finds VA demonstrated the appropriate standard of care when it performed the Veteran's colonoscopy.

As previously stated, the first prong of proximate causation is satisfied if:  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (e.g., negligence); or, (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  The Board will address informed consent in this section.

The Board finds that the Veteran provided informed consent to the colonoscopy performed on August 21, 2008.  Id.  Specifically, a VA progress note dated August 21, 2008, indicates that the Veteran was told of the risks, benefits, and alternatives to colonoscopy.  The risks of bleeding and bowel perforation were addressed with the Veteran and he provided his consent to have the procedure performed.  Additionally, the Veteran testified he was informed that a perforated colon was a possible complication to a colonoscopy.

The Board will now address the second prong of proximate causation.  As previously stated, the second prong of proximate causation requires that the Veteran's additional disability was an event not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen and is not based on what the veteran would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

The Board finds that iatrogenic colon perforation was a reasonably foreseeable event that could result from the August 21, 2008, colonoscopy.  Id.
In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  In August 2009, the VA examiner elaborated that colon perforation was an anticipated and recognized possible complication, which was explained to the Veteran prior to the colonoscopy.  VA progress note dated August 21, 2008, specifically identified colon perforation as a risk of a colonoscopy.  Lastly, the Veteran testified that he was told that colon perforation could be a complication of his colonoscopy.  

Therefore, the Board finds that the additional disability of iatrogenic colon perforation was a foreseeable risk of the August 21, 2008, colonoscopy.  The second prong of the proximate causation requirement has not been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(2).  

In summary, the evidence of record establishes that the Veteran has an additional disability of iatrogenic colon perforation and chronic bowel syndrome that was caused by a VA colonoscopy.  However, this additional disability was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.  This additional disability was also not proximately due to VA furnishing the colonoscopy without the Veteran's informed consent.  Finally, this additional disability was a foreseeable risk of the August 21, 2008, VA colonoscopy.  With regard to the Veteran's contention that he has a psychiatric condition as a result of his colonoscopy, the Board finds that this condition was caused by his unemployment rather than his colonoscopy.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In reaching this decision, the Board has considered the Veteran's descriptions, arguments and opinions in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., pain in his abdomen.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, the Veteran has credibly described the onset of his iatrogenic colon perforation and chronic bowel syndrome that resulted from his colonoscopy.  The Veteran has also credibly reported being informed that colon perforation was a potential risk.  Additionally, the Veteran is competent to report he has been diagnosed with depression.  However, when speaking to the issues of carelessness, negligence, lack of proper skill, error in judgment and foreseeable risk, the Board finds that the probative value of the opinion of the August 2009 VA examiner greatly outweighs that of the Veteran and his representative, as the VA examiner possesses greater training and expertise to determine the appropriate standard of care and attendant risks of colonoscopy.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, for the aforementioned reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Thus, the Veteran's appeal must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disabilities due to a colonoscopy performed on August 21, 2008, at the VAMC in Sacramento, California, is denied. 




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


